MANDATE

                                Court of Appeals
                           First District of Texas

                                 NO. 01-13-00877-CR

                         BERNARD CARDENAS, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 182nd District Court of Harris County. (Tr. Ct. No. 1365165).


TO THE 182ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 25th day of August 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on September 16, 2013. After inspecting the
             record of the case below, it is the opinion of the Court that
             there is no reversible error in the judgment. It is therefore
             CONSIDERED, ADJUDGED, and ORDERED that the
             judgment of the trial court is affirmed.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered August 25, 2015.
              Per curiam opinion delivered by panel consisting of Justices
              Keyes, Huddle, and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




November 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT